This is an appeal from an assessment by the city for street improvement adjacent to the property of appellee. The question was one of fact only, and that was whether, and to what extent, the value of the property was increased by reason of the special benefits derived from such improvement. Section 223, Constitution; section 2174, Code, as amended by Acts 1927, p. 754.
During the examination of a witness for defendant, there was a colloquy between the court and counsel for defendant, which led to a remark by the court, in which he stated: "I don't think there is much sense in that sort of law, if you want to know what I think about it." It had *Page 539 
been stated by counsel that the property was paved on two other sides, and suit was pending about them. When objection was made to the remarks of the judge in the presence of the jury, and motion was made to take the case from the jury, the judge stated that the jury was directed not to consider the statement, and overruled the objection and motion. In the court's oral charge at two different places, he emphasized this direction, and carefully sought to impress them not to consider his remark.
We think the care and emphasis in the manner in which he instructed the jury was sufficient to remove any prejudice against the city which may have been produced by it.
The verdict was amply supported by the evidence, not to say that it preponderated in accord with it. We do not weigh the evidence on motion for a new trial, which was overruled by the trial court, except to see that its weight was not greatly contrary to the verdict. Such is not the situation here.
We do not think that the trial shows that the jury were unduly influenced by this remark of the judge, or that their verdict was contrary to the great weight of the evidence.
Special charges 5 and 6, given for defendant, are covered by our case of City of Ozark v. Byrd, 225 Ala. 332, 143 So. 168. They are given without error.
We have considered the assignments of error as argued by counsel for appellant, and think that they do not show reversible error.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.